TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2014



                                      NO. 03-14-00286-CR


                               Herman Miller Griffith, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
     DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.